Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,2,5-7,9,10,13-16,19,20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harel et al. (US 2007/0082008).
For claim 1, Harel et al. teach a method of sustainably producing an aquaculture meat product by feeding a fish over its dietary cycles an aquaculture feed composition, said method comprising the step of formulating an aquaculture feed composition by replacing all or part of fish oil in the composition with a single microbial source of eicosapentaenoic acid ("EPA") and docosahexaenoic acid ("DHA") (see claims 74 and 78 especially).
For claims 2 and 20, Harel et al. teach wherein the aquaculture feed composition comprises a total amount of EPA and DHA that is at least about 0.8% and/or 0.08%, measured as a weight percent of the aquaculture feed composition (see claims 74 and 78 especially).
For claims 5, 14 and 23, Harel et al. teach wherein the microbial source is a microbial oil and wherein the microbial oil is provided in a form selected from the group consisting of: biomass, processed biomass, partially purified oil and purified oil, any of which is obtained from the microbial source (see [0021],[0054],[0055],[0056],[0009] especially).
For claims,6, 15 and 24, Harel et al. teach wherein the microorganism from which the microbial source derives is an algae, fungi or yeast (see [0009] especially).
For claims 7, 16 and 25, Harel et al. teach wherein the microorganism is a member of the genus Schizochytrium or Thraustochytrium (see [0055] and [0056] especially).
For claim 9, Harel et al. teach wherein the microorganism is a mutant strain (i.e., Schizochytrium).
For claim 10, Harel et al. teach wherein the microorganism is a transgenic microbe genetically engineered for the production of polyunsaturated fatty acid containing microbial oil comprising EPA and DHA (see [0006],[0011],[0039],[0073],[0075],[0032],[0037],[0038],[0109] especially).
For claim 13, Harel et al. teach feed additive composition for aquaculture feed comprising eicosapentaenoic acid ("EPA") and docosahexaenoic acid ("DHA") derived from a single microbial source (see claims 74 and 78 especially).
For claim 19, Harel et al. teach feed aquaculture feed comprising a single microbial source of eicosapentaenoic acid ("EPA") and docosahexaenoic acid ("DHA") (see claims 74 and 78 especially).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 3,4,11,12,18,21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (US 2007/0082008).
For claim 3, as described above, Harel et al. disclose most of the claimed invention except for mentioning wherein the ratio of concentration of EPA to concentration of DHA is at least 2:1, based on individual concentrations of EPA and DHA in the microbial source or in the aquaculture feed composition.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harel et al.’s method so as to include the ratio of concentration of EPA to concentration of DHA is at least 2:1, based on individual concentrations of EPA and DHA in the microbial source or in the aquaculture feed composition, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the ratio of concentration of EPA to concentration of DHA has to be at a specific value as claimed (in paragraphs [0064] and [0083]-[0085] of Applicant’s Pup. No. US 2017/0318838, Applicant stated that the ratio of concentration of EPA to concentration of DHA can be at various concentrations), it is believed that through trial and error during the testing procedure that one comes up with a desirable ratio of concentration to meet the design criteria for forming a feed composition. 
For claim 4, as described above, Harel et al. disclose most of the claimed invention except for mentioning wherein the ratio of concentration of EPA to concentration of DHA is 1:1 or lower, based on individual concentrations of EPA and DHA in the microbial source or in the aquaculture feed composition.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harel et al.’s method so as to include the ratio of concentration of EPA to concentration of DHA is 1:1 or lower, based on individual concentrations of EPA and DHA in the microbial source or in the aquaculture feed composition, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the ratio of concentration of EPA to concentration of DHA has to be at a specific value as claimed (in paragraphs [0064] and [0083]-[0085] of Applicant’s Pup. No. US 2017/0318838, Applicant stated that the ratio of concentration of EPA to concentration of DHA can be at various concentrations), it is believed that through trial and error during the testing procedure that one comes up with a desirable ratio of concentration to meet the design criteria for forming a feed composition. 
For claim 11, as described above, Harel et al. disclose most of the claimed invention except for mentioning wherein the aquaculture meat product has a ratio of concentration of EPA to concentration of DHA that is equal to or greater than 2:1, based on the concentration of each in the aquaculture meat product.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harel et al.’s method so as to include the ratio of concentration of EPA to concentration of DHA that is equal to or greater than 2:1, based on the concentration of each in the aquaculture meat product, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the ratio of concentration of EPA to concentration of DHA has to be at a specific value as claimed (in paragraphs [0064] and [0083]-[0085] of Applicant’s Pup. No. US 2017/0318838, Applicant stated that the ratio of concentration of EPA to concentration of DHA can be at various concentrations), it is believed that through trial and error during the testing procedure that one comes up with a desirable ratio of concentration to meet the design criteria for forming a feed composition. 
For claim 12, as described above, Harel et al. disclose most of the claimed invention except for mentioning wherein the aquaculture meat product has a ratio of concentration of EPA to concentration of DHA that is equal to or lower than 1:1, based on the concentration of each in the aquaculture meat product.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harel et al.’s method so as to include the ratio of concentration of EPA to concentration of DHA that is equal to or lower than 1:1, based on the concentration of each in the aquaculture meat product, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the ratio of concentration of EPA to concentration of DHA has to be at a specific value as claimed (in paragraphs [0064] and [0083]-[0085] of Applicant’s Pup. No. US 2017/0318838, Applicant stated that the ratio of concentration of EPA to concentration of DHA can be at various concentrations), it is believed that through trial and error during the testing procedure that one comes up with a desirable ratio of concentration to meet the design criteria for forming a feed composition. 
For claim 18, as described above, Harel et al. disclose most of the claimed invention except for mentioning a purified microbial oil form containing at least 40% w/w DHA & EPA, preferably about 50% w/w DHA & EPA.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harel et al.’s method so as to include a purified microbial oil form containing at least 40% w/w DHA & EPA, preferably about 50% w/w DHA & EPA, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the purified microbial oil form has to be at a specific value of at least 40% w/w DHA & EPA, preferably about 50% w/w DHA & EPA (in paragraphs [0085] of Applicant’s Pup. No. US 2017/0318838, Applicant stated that the purified microbial oil form containing at least 40% w/w DHA & EPA, preferably about 50% w/w DHA & EPA can be at various concentrations), it is believed that through trial and error during the testing procedure that one comes up with a desirable purified microbial oil form to meet the design criteria for forming a feed composition.
For claim 21, as described above, Harel et al. disclose most of the claimed invention except for mentioning wherein the ratio of concentration of EPA to concentration of DHA is equal to or less than 1:1, based on individual concentrations of EPA and DHA in the microbial source or in the feed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harel et al.’s method so as to include the ratio of concentration of EPA to concentration of DHA is equal to or less than 1:1, based on individual concentrations of EPA and DHA in the microbial source or in the feed, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the ratio of concentration of EPA to concentration of DHA has to be at a specific value as claimed (in paragraphs [0064] and [0083]-[0085] of Applicant’s Pup. No. US 2017/0318838, Applicant stated that the ratio of concentration of EPA to concentration of DHA can be at various concentrations), it is believed that through trial and error during the testing procedure that one comes up with a desirable ratio of concentration to meet the design criteria for forming a feed composition.
For claim 22, as described above, Harel et al. disclose most of the claimed invention except for mentioning wherein the ratio of concentration of EPA to concentration of DHA is equal to greater than 2:1, based on individual concentrations of EPA and DHA in the microbial source or in the feed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harel et al.’s method so as to include the ratio of concentration of EPA to concentration of DHA is equal to greater than 2:1, based on individual concentrations of EPA and DHA in the microbial source or in the feed, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the ratio of concentration of EPA to concentration of DHA has to be at a specific value as claimed (in paragraphs [0064] and [0083]-[0085] of Applicant’s Pup. No. US 2017/0318838, Applicant stated that the ratio of concentration of EPA to concentration of DHA can be at various concentrations), it is believed that through trial and error during the testing procedure that one comes up with a desirable ratio of concentration to meet the design criteria for forming a feed composition.
	Claims 8,17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (US 2007/0082008) in view of APT et al. (US 2011/0177031).
For claims 8, 17 and 26, as described above, Harel et al. disclose most of the claimed invention except for mentioning wherein the microorganism has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 or PTA- 10209 or PTA-10210 or PTA- 10211 or PTA-10212 or PTA-10213 or PTA-10214 or PTA-10215.
APT et al. teach that it is old and well known in the art to provide a microorganism has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 (see [0044]) or PTA- 10209 or PTA-10210 or PTA- 10211 or PTA-10212 (see [0043]) or PTA-10213 or PTA-10214 or PTA-10215.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the microorganism of Harel et al. so as to include a microorganism has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 (see [0044]) or PTA- 10209 or PTA-10210 or PTA- 10211 or PTA-10212 (see [0043]) or PTA-10213 or PTA-10214 or PTA-10215, in a similar manner as taught in APT et al., since using another type of microorganism is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the microorganism.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In this case, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-26 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U. S. Patent No. 10,874,120 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: formulating an aquaculture feed composition by replacing all or part of fish oil in the composition with a single microbial source of eicosapentaenoic acid ("EPA") and docosahexaenoic acid ("DHA").
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Lowrey et al. (US 2021/0310032) teaches microbial oils with high levels of omega-3 fatty acids such as eicosapentaenoic acid ("EPA") and docosahexaenoic acid ("DHA").
	The prior art Arriagada et al. (US 2021/0289817) teaches fish feeds contain omega-3 fatty acids derived from marine oil.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644